Stockton, J.
The Code of Iowa (§ 2828) gives the aggrieved party an appeal from all final judgments of a j ustice of the peace. The judgment in the present cause, has *263all the -essential requisites of a final judgment. The plaintiff wa¿3 entitled to have the case reheard on the merits, iu the District Court, and for this purpose, an appeal was the regular and proper mode of obtaining relief.
Where no question of fact is involved, and the testimony of witnesses is not needed, the party aggrieved by an erroneous decision of the justice, on a matter of law, or by other illegality in the proceedings, may bring the question of law for revision before the District Court, by writ of error. Code, § 2349. But there is no power in the District Court, to control the party in the choice of his remedy. Whenever final judgment is recovered, he may appeal; and the right of appeal is allowed him, whether the judgment complained of, if final, is one of law or fact.
In the present case, we put entirely out of sight, whether the decision of the justice was right or wrong; whether any question of fact was decided or not; and whether the plaintiff might not have had a complete remedy by writ of error. We look only at the question, whether the judgment was final ? and being satisfied that it was final, we think that the judgment of the District Court in dismissing the appeal was erroneous, and ought to be reversed.
Judgment reversed.